Citation Nr: 9935776	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  94-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a skin disorder, 
including as a result of exposure to mustard gas.

2. Entitlement to service connection for a left eye disorder, 
including as a result of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and a church pastor


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.  This appeal arises from an August 1993 rating action 
which denied service connection for a skin disorder as a 
result of exposure to mustard gas.  In May 1994, the veteran 
testified at a hearing on appeal at the RO.  By decision of 
June 1996, the Board of Veterans' Appeals (Board) remanded 
this case to the RO for further development of the evidence 
and for due process development.  In October 1997, the 
veteran, his wife, and a church pastor testified at a hearing 
on appeal conducted by the undersigned Member of the Board in 
Washington, D.C.  By decision of January 1998, the Board 
again remanded this case to the RO for further development of 
the evidence and for due process development.

This appeal also arises from a July 1998 rating action which 
denied service connection for a left eye disorder as a result 
of exposure to mustard gas.  In his Substantive Appeal with 
respect to the latter issue, the veteran requested a hearing 
before a Member of the Board in Washington, D.C.  By letter 
of December 1998, the Board notified the veteran and his 
representative of a hearing that had been scheduled for him 
before a Member of the Board in Washington, D.C. for a date 
in February 1999.  By signed statement of January 1999, the 
veteran canceled the Board hearing scheduled for February 
1999.   


FINDINGS OF FACT

1. All reasonable efforts to obtain available evidence 
necessary for an equitable disposition of the veteran's 
appeals have been made by the RO.

2. The veteran has presented credible evidence which 
establishes that he experienced full-body exposure to 
nitrogen or sulfur mustard in service during World War II.

3. According to competent medical evidence, it is at least as 
likely as not that the veteran's current skin disorder, 
variously diagnosed, is etiologically related to full-body 
exposure to nitrogen or sulfur mustard in service.

4. A chronic left eye disorder is not currently objectively 
demonstrated, and as such, the claim for service 
connection is not plausible.


CONCLUSIONS OF LAW

1. A skin disorder was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for 
a left eye disorder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Of record is a copy of extracts from an April 1942 issue of 
the U.S. Army Chemical Warfare Service Newsletter which notes 
that officers and enlisted men had just completed schooling 
in a "Defense Against Chemical Warfare Attack" course at 
Camp Claiborne, Louisiana.  Extracts from a July 1942 issue 
of the newsletter notes that an intensive course for unit gas 
officers and gas NCOs was being conducted at Camp Claiborne, 
with instruction provided in first aid, decontamination, and 
gas mask drill.  The newsletter extracts made no personal 
reference to the veteran.

Of record is a copy of extracts from a June 1944 U.S. War 
Department technical manual entitled Use of Chemical Agents 
and Munitions in Training, published for officers and NCOs 
charged with training troops in defense against chemical 
attack and in the tactical use of chemical agents, and 
suggesting model exercises involving all principal types of 
agents in both offensive and defensive situations.  The 
manual chapter on training in defense against gas attack 
listed sections regarding a gas chamber exercise, 
identification of war gases, a gas obstacle course, 
operations in contaminated areas, a first-aid exercise, a 
gas-proof shelter exercise, and miscellaneous exercises with 
tear gas.  The section on operations in contaminated areas 
noted as precautions that, since enough protective clothing 
was seldom available, trainees would wear issue clothing, but 
had to be warned to button their garments fully when passing 
through a contaminated area; later, it was recommended that 
garments be unbuttoned to ventilate.  The exercises were 
required to be conducted in an isolated area, away from 
traffic of humans or domestic animals, and it was recommended 
that contaminated areas be posted to a distance of 500 yards 
with large signs reading: "Poison gas - Keep out."  
Regarding passage through a contaminated area, it was again 
noted that protective clothing was not generally available 
for training purposes.  It was further noted that personal 
equipment to be furnished to trainees in the exercises 
consisted of fatigue uniforms, leggings, well-soled shoes, 
and gas masks.  Regarding chemical reconnaissance after 
creation of a mustard gas barrier, gas NCOs or trainees were 
sent into the area to determine the ground actually 
contaminated, mark it off, and post gas warning signs.  
Regarding detection, trainees were to advance toward the 
contaminated area from upwind, and as they approached close 
enough to distinguish unmistakably the odor of mustard gas, 
they were to stop and adjust their masks.  After passage 
through the contaminated area, the trainees were instructed 
to test for gas, remove and replace masks, and loosen 
clothing to ventilate, following which officers and NCO gas 
officers were to inspect the men and take proper first aid 
measures for any whose clothing had become dangerously 
contaminated.  After completion of the exercise and return to 
their barracks area, the men were to remove leggings and 
shoes and scrub them with G.I. soap and water before entering 
any building, following which they were to finish undressing 
and bathe.  The manual extracts made no personal reference to 
the veteran.    

The veteran's report of honorable discharge and separation 
qualification record disclose active service from January 
1944 to April 1946 with military occupational assignments and 
specialties in Chemical Warfare Basic Training for 3 months, 
and as a Duty Non-commissioned Officer (NCO) for 21 months.  
His military education included attending a Chemical NCO 
course at the Army Service Forces (ASF) Technical School, 
Camp Claiborne, Louisiana for 4 weeks in July 1944, where the 
instruction included the study of war gases, defense against 
chemical attack, and tactical employment of gases.  Special 
emphasis was placed on first-aid for chemical casualties, use 
of protective clothing and equipment, incendiary bombs, 
handling and storage of chemical agents, and operation and 
maintenance of decontaminating equipment.  He served outside 
the continental United States in the European Theater from 
December 1944 to June 1945, and in the Pacific Theater from 
August 1945 to April 1946.  As a Duty NCO, he served with an 
engineer general service regiment in the Philippine Islands 
and Japan, where he was in charge of various labor details 
for performing necessary duty in the regiment.  His described 
duties consisted of being responsible for keeping every man 
on the job, and for the satisfactory completion of the job.  
He was required to know the best methods of doing the various 
jobs in the company, such as cutting grass, keeping the area, 
and cleaning various buildings and offices.      

Many service medical records are unavailable, presumably 
having been destroyed in a fire years ago at the National 
Personnel Records Center (NPRC).  The available service 
medical records include daily sick reports which show that 
the veteran was seen on 4 separate occasions in June, July, 
and September 1944 for unspecified complaints, after which he 
was returned to duty on each occasion.  Hospital admission 
card data files created by the Office of the Surgeon General 
of the Department of the Army show diagnoses of unrelated 
genitourinary disorders in January 1944 and December 1945.

Post service, outpatient records of J. James, M.D., disclose 
that the veteran was first seen in December 1982 for 
unrelated complaints referable to cold symptoms.  In February 
1983, he was seen with complaints of a rash that came and 
went: he felt a bite, scratched it, and then a bump appeared.  
The examiner noted that this had been a life-long problem 
which usually affected the elbows, wrists, inguinal area, and 
buttocks, and which persisted for awhile and then faded.  The 
veteran was noted to have had sensitive skin all his life, 
and he used only Ivory soap; he watched what food and fruits 
he ate, and what cosmetics he used because of these known 
problems.  The assessment was atopic dermatitis, and 
medication was prescribed.  The veteran was thereafter 
treated on several occasions for skin disorders from 1983 to 
1987, to include a history of a perirectal abscess in January 
1984; draining boils in the inguinal area in September 1984; 
complaints of itching and recurring boils in December 1984; a 
scrotal boil in January 1985; generalized itching in April 
1985; a staphylococcal skin infection on the right 5th finger 
in March 1986; and a rash on the calf of the right leg and a 
perirectal fistula in June 1987.

On referral from Dr. James, a private dermatologist, H. 
Rogers, M.D., evaluated the veteran in early May 1985 for 
complaints of a very pruritic eruption affecting his right 
leg and his scrotum more severely.  Generally, his skin was 
dry and itchy, and he stated that he bathed several times per 
day.  A course of an oral antibiotic had reportedly been 
without effect.  Dr. Rogers opined that the veteran's 
underlying problem was xerosis, or excessively dry skin; that 
he might have an atopic background; that he currently had 
lichen simplex chronicus (LSC) (chronic rubbing change) 
affecting the right leg and pruritus scroti; and that the leg 
lesion was secondarily infected.  Outpatient records show 
subsequent treatment of the veteran for right leg LSC in mid-
May 1985 and June 1986.

An April 1989 VA outpatient record indicates follow-up 
treatment of the veteran for allergic contact of the right 
arm and right leg LSC.  

Outpatient records of K. Warrick, M.D., a Board-certified 
dermatologist, disclose that the veteran was initially seen 
in August 1990 for what was assessed as atopic dermatitis of 
the right dorso-medial calf.  The veteran was thereafter 
treated on several occasions for a skin disorder from 1990 to 
1992, to include patches of similar eruptions on the left 
medial elbow and sides of the scrotum in January 1991, and on 
the right anterior thigh in August 1992.       

In his original January 1993 claim for service connection for 
a skin disorder, the veteran asserted that it had its onset 
in service in approximately 1944, that he was treated for 
such disorder in service while attending a Chemical NCO 
course at Camp Claiborne, Louisiana, and that he believed it 
was related to his exposure to poison gas in service.  He 
also claimed post-service treatment for a skin disorder by 
Dr. Warrick and by the VA.  His representative asserted that 
service separation documents confirmed the veteran's 
participation in chemical warfare activities, and requested 
the VA to obtain copies of his VA and private medical 
records.

Of record is a copy of a January 1993 newspaper article 
regarding the reported conclusions of a scientific panel in a 
study conducted under the auspices of the National Academy of 
Sciences.  The panel reportedly concluded that the U.S. 
government conducted secret gas-chamber tests on thousands of 
soldiers during World War II that continued to cause a host 
of devastating illnesses among survivors.  The report offered 
confirmation that mustard gas was tested on servicemen in the 
U.S. during the 1940s and that thousands had suffered under a 
vow of silence since that time.  The servicemen reportedly 
tested gas masks or crawled across contaminated fields, never 
realizing the long-term risks of toxic chemical exposure.  
Thousands of veterans reportedly participated in trials 
exposing them to mustard gas or Lewisite, an arsenic 
compound.  These men, who had a drop of the agent placed on 
their arms, reportedly would not be eligible for VA 
compensation benefits because scientists were unable to prove 
that the low-level exposure caused later health problems.  
The mustard gas experiments were reportedly kept secret by 
the government until June 1991, when the VA approved payments 
for 7 ailments believed linked to them.  The volunteers were 
reportedly mistreated twice - first, in the secret tests, and 
then by the official denials that lasted decades.  Mustard 
gas reportedly produced skin disorders and damage to the 
eyes, and it could be lethal at high doses.  The gas got its 
name from its smell: a mustard or garlic-like odor.  Test 
dosages and duration were known for only the roughly 4,000 
men who went into the gas chamber at the Naval Research 
Laboratory from 1941 to 1945, where they were subject to 
repeated doses of mustard gas or Lewisite.  Unknown thousands 
of others reportedly also endured potentially harmful chamber 
and field tests at Edgewood Arsenal; Camp Sibert, Alabama; 
Bushnell, Florida; Dugway Proving Ground, Utah; and San Jose 
Island in the Panama Canal Zone.  The newspaper article made 
no reference to Camp Claiborne, Louisiana or the veteran 
personally.

In February 1993, the RO requested the VA Medical Center 
(VAMC) to furnish copies of all records of treatment of the 
veteran, to include outpatient notes up until 1989, as well 
as medical records from Dr. Warrick.

In response to the RO's request for the veteran's service 
medical records, the NPRC responded in March 1993 that many 
presumably had been destroyed in a fire, and furnished the 
abovementioned January 1944 and December 1945 information 
from hospital admission card data files created by the Office 
of the Surgeon General of the Department of the Army.

Of record is an April 1993 VAMC News Release regarding the 
VA's search for World War II veterans who may have been 
exposed to mustard gas during classified tests at 5 sites 
nationwide during the 1940s.  Mustard gas testing was noted 
to have been conducted to evaluate protective clothing and 
equipment in anticipation of its use against American forces 
by enemies during World War II.  In some of the tests, 
subjects wore clothing that had been contaminated with 
mustard gas.  Other tests involved men working on 
contaminated fields.  Because the tests were ordered under an 
oath of secrecy, many veterans remained silent.  As a result 
of recent rulings, those veterans were now being encouraged 
to contact the VA to determine their eligibility for benefits 
based on that chemical exposure a half-century ago.  Because 
the tests were no longer classified, the VA and the 
Department of Defense now could begin locating those veterans 
and providing benefits.  Based on a VA-funded study conducted 
by the Institute of Medicine, the VA recognized several 
conditions including skin cancer as being linked to 
significant mustard gas exposure, and had already recognized 
several conditions including chronic conjunctivitis, chronic 
keratitis, and corneal opacities as being associated with 
mustard gas exposure.  

In response to the RO's April 1993 request for an additional 
search for the veteran's service medical records, the NPRC in 
May 1993 furnished copies of the veteran's abovementioned 
1944 daily sick reports, and noted that no further references 
to sickness, injury, or hospitalization of the veteran were 
found through April 1946. 

On VA dermatological examination of May 1993, the veteran 
gave a history of inservice exposure to multiple toxic gases 
in a training program at Camp Claiborne, Louisiana.  He 
stated that he was involved in several experimental studies 
with mustard gas, Lewisite, and tear gas at a secret camp 
wherein he was supplied with a gas mask but no other 
protective gear or clothing for his body.  During this 
experience he stated that he experienced an episode of 
shortness of breath associated with welts that he attributed 
to gas exposure, and since that time he had complained of 
chronic skin disease.  He currently complained of blisters 
over his entire body associated with a scaly, pruritic rash, 
and stated that he had been diagnosed by the VA as having LSC 
in 1989.  After examination, the assessment was LSC per the 
veteran's history.  The examiner commented that these lesions 
appeared to coincide with his presumed gas exposure, but that 
it was unclear whether this played a role in his current 
dermatologic problem.  

On VA outpatient dermatological examination in June 1993, the 
veteran gave a history of LSC since exposure to nitrogen 
mustard gas in 1944.  After examination, the assessment was 
LSC of the right lower leg, and the examiner opined that 
there was no known association between LSC and nitrogen 
mustard gas.

On initial examination of the veteran in August 1993, D. 
Castellone, M.D., noted his history of some sort of 
pemphigoid reaction on his skin which had been a chronic 
condition since 1944, when he was reportedly exposed to 
nitrogen mustard gas on an experimental basis.  On 
examination of the eyes, the pupils were equal, round, and 
reactive to light and accommodation.  The extraocular muscles 
were intact, and the discs were sharp.  Examination of the 
skin showed various stages of pemphigoid with some 
blistering-type lesions in more of a chronic lichenified 
area, with some hypopigmented areas.  The assessment was that 
the veteran had some sort of chronic skin disorder from 
nitrogen mustard gas, perhaps some sort of pemphigoid 
disorder.  

Mid-September 1993 outpatient evaluation by Dr. Warrick noted 
the veteran's history of exposure to mustard gas in World War 
II, and a question of whether his skin problems might 
possibly be related to such exposure.  After examination, the 
assessment was LSC with questionable association to previous 
mustard gas exposure.  

In a statement of October 1993, Dr. Warrick noted that the 
veteran had been under his care since August 1990 for an 
eruption of scaling, hyperpigmented and depigmented, 
lichenified plaques of his legs and scrotum.  He felt that 
the cause of these lesions remained somewhat mysterious when 
the veteran was first seen, and considered atopic dermatitis 
and LSC, both of which were chronically itching eruptions 
which may be aggravated by dryness, exposure to solvents and 
detergents, and stress.  In September 1993, the veteran 
revealed a further history of exposure to mustard gas in 
World War II, and questioned whether some of his skin 
problems might possibly be related to such exposure.  Dr. 
Warrick noted that a search of medical literature had 
revealed sketchy information on the long-term and late 
effects of mustard gas exposure.  Since the veteran's service 
medical records had been lost in a fire, the doctor stated 
that he was unable to verify the location of any sites of 
acute skin lesions resulting from the alleged mustard gas 
exposure, but felt that some of the veteran's lesions might 
possibly be included in the recognized long-term effects of 
mustard gas exposure.       

In his November 1993 Notice of Disagreement (NOD), the 
veteran claimed that his skin disorder was related to 
exposure to numerous chemical agents in service, including 3 
weeks of tests of mustard gas.  He opined that this exposure 
resulted in 47 years of a painful and unsightly skin rash and 
blisters, and that he had suffered from this from the time of 
his first treatment at Camp Claiborne, Louisiana up to the 
present time.

In written argument dated in November 1993, the veteran's 
representative stated that the veteran participated in 3 
weeks of chemical warfare testing in service in 1944 wherein 
he was exposed to intensive amounts of mustard gas while he 
sat and knelt in, walked through, and crawled on an area so 
saturated with the chemical that all the surrounding 
vegetation had died.  His only protection was combat boots, 
fatigues, a helmet liner, and a carbon/paper filter gas mask.  
At the testing site, the officers in charge of the procedure 
stressed the extreme secretiveness of the tests to the 
participants, and warned them that they could be court-
marshaled and imprisoned if they ever spoke of it.  As a 
result of this testing, the veteran became violently ill and 
broke out in a rash and weeping blisters.  When he returned 
to Camp Claiborne, he was given a sealed envelope for his 
company commander, which he delivered.  He was treated at a 
dispensary with salve, to no effect, and he remained exempt 
from all duty until he was discharged from service.  The 
veteran had kept his participation in the mustard gas testing 
secret until recent publicity had made him aware of his 
potential entitlement to VA compensation for the medical 
residuals of such testing.  The representative stated that 
all medical records of private treatment of the veteran by 
Dr. T. Messervy since separation from service in 1946 until 
June 1950 had been destroyed after the doctor's death.

Of record are excerpts from a 1993 National Academy of 
Sciences study furnished by Dr. Warrick entitled Veterans at 
Risk, The Health Effects of Mustard Gas and Lewisite, 
published by the National Academy Press in Washington, D.C.  
The excerpts referred to evidence of the long-term 
dermatological health effects of mustard agents and Lewisite 
as noted in animal studies and cellular bioassays, and in 
human studies, including occupational exposure, battlefield 
exposure, medical therapeutic exposure, and experimental 
exposure.  With respect to the development of contact 
sensitivity in man following localized exposure to liquid 
sulfur mustard, it was noted that cutaneous sensitivity could 
be seen within 8 days following the first application, and a 
more pronounced effect was seen after 4 weeks.  Sensitivity 
could be immediate (urticaria) or delayed (dermatitis) and 
appeared to last for a lifetime.  The article concluded that, 
despite the many years that the problem of acute sulfur 
mustard toxicity to human skin had been known and observed, 
its long-term effects after acute and chronic exposure 
remained obscure, but that it was possible to conclude that 
(1) the evidence indicated a causal relation between acute, 
severe exposure to mustard agents and increased pigmentation 
and depigmentation in human skin; (2) acute and severe 
exposure could lead to chronic skin ulceration, scar 
formation, and the development of cutaneous cancer; and (3) 
chronic exposure to minimally toxic and even subtoxic doses 
could lead to skin pigmentation abnormalities and cutaneous 
cancer.  

Of record is a February 1994 newspaper article featuring a 
profile of the veteran and his history of a skin disorder and 
participation in secret military chemical gas testing in 
1944.  He stated that he was issued a carbon filter gas mask, 
but was not allowed to put it on until after he smelled the 
gas and was notified to do so.  He stated that gas had been 
captured in the mask as he put it on.  At no time was he told 
to discard or wash his contaminated clothing.  The veteran 
claimed exposure to Lewisite and mustard gas.  In addition to 
field tests, he stated that mustard gas was injected into his 
forearm, midway between his elbow and wrist, causing a 
distinctive dark mark called a tattoo.  Following 
participation in the testing, he stated that he was 
thereafter exempted from all duty in service, and was sent to 
the Philippine Islands and Japan, where he performed 
maintenance duties.  He reported that large blisters broke 
out on his body in Japan, but he did not tell the military 
physician who treated him of his suspicions as to their 
etiology, recalling the warnings against revealing his 
participation in the secret testing.

On VA dermatological examination of February 1994, the 
veteran gave a 49-year history of skin problems which he 
related to exposure to mustard gas testing.  He stated that 
his skin problems had their onset during the second week 
after the testing, and thereafter had continued periodically.  
After examination, the doctor's impressions were that the 
veteran appeared to have an eczematous process, that such 
skin eruptions were quite common, and that he could not say 
definitively whether or not this was related to his previous 
alleged mustard gas exposure.

Referring to the abovementioned medical study entitled 
Veterans at Risk, Dr. Warrick in February 1994 opined that 
the veteran's skin lesions were consistent with the late 
cutaneous effects of exposure to mustard gas.  

At the May 1994 RO hearing on appeal, the veteran testified 
that he had no skin disorder prior to military service, and 
that no skin disorder was found on examination at entrance 
into service.  He stated that he was exposed on a daily basis 
to chemical agents identified to him as mustard gas, 
Lewisite, and tear gas during the course of participation in 
a Chemical NCO course in service, and that he was treated for 
a rash during the course, wherein he felt more like he was 
participating in an experiment than taking a course of 
instruction.  He asserted that his left arm was injected with 
mustard gas, a process he described as tattooing.  He also 
stated that mustard gas got into his left eye during training 
in the use of gas masks, which experience served as the basis 
for his current claim for service connection for a left eye 
disorder.  He essentially reiterated his previous 
contentions, above, regarding the failure to issue him 
adequate protective clothing during the training involving 
exposure to mustard gas, and his effective exemption from 
performing further military duty following participation in 
the Chemical NCO course.  He stated that he was treated with 
a heavy course of penicillin injections by a military 
physician in Japan for blistering as a result of exposure to 
the mustard gas.  

Outpatient records of H. Kearse, M.D., show that the veteran 
was seen in July 1995 with complaints of a rash on his lower 
legs and a history of exposure to mustard gas during secret 
experiments during World War II.  After examination, the 
impression was chronic lichenification with eczematous 
dermatitis, which the doctor felt certainly appeared to 
represent some long-standing dermatitis of some sort.  The 
doctor commented that whether or not this was tied-in to his 
skin difficulties secondary to his exposure to mustard gas 
was conceivable and possible, but certainly difficult to 
prove 100%.  Subsequent outpatient records document 
continuing treatment of the veteran for chronic lichenified 
dermatitis affecting various parts of his body until July 
1997.         

On outpatient examination of January 1996, Dr. Castellone 
noted that the veteran continued to have a rash which had 
been ascribed to mustard gas in the past.  Examination of the 
eyes noted no pathological findings.  Examination of the skin 
showed an erythematous vesicular eruption.  The assessments 
included pemphigoid secondary to mustard gas. 

In response to the RO's August 1996 letter requesting the 
veteran to furnish additional evidence in support of his 
claim pursuant to the Board's June 1996 Remand Order, the 
veteran replied subsequently in August 1996 that the RO was 
already in possession of all relevant evidence in accordance 
with the provisions of 38 C.F.R. § 3.159 (which provides for 
VA assistance to claimants in developing facts pertinent to 
claims under the authority of 38 U.S.C.A. § 5107), and that 
there were no additional records of treatment for his claimed 
residuals of exposure to mustard gas during the period from 
his initial exposure to his 1993 claim for service 
connection.

Pursuant to the Board's June 1996 Remand Order, the veteran 
was examined by a board of 2 VA dermatologists in September 
1996.  The veteran was noted to have been previously seen in 
the dermatology clinic on multiple occasions for a question 
of LSC.  He gave a history of the onset of a rash in 1944 
after exposure to nitrogen gas.  After examination, the 
assessment was LSC, not likely a consequence of mustard gas 
exposure.  

Outpatient examination of the eyes by Dr. Castellone in 
December 1996 was negative.  

In response to the veteran's representative's attempt to 
develop additional evidence in the veteran's claim, the U.S. 
Army Chemical and Biological Defense Command (CBDCOM) at 
Aberdeen Proving Ground, Maryland furnished a letter to him 
and to the RO in December 1996 to the effect that that 
facility had no service medical or personnel records 
pertaining to the veteran; that the veteran's name did not 
appear on any historical documentation as a test subject; and 
that Camp Claiborne did not appear in any documents as a test 
site.  The CBDCOM stated that Camp Claiborne did conduct 
chemical warfare training during World War II, as evidenced 
in contemporaneous 1942 military Chemical Warfare 
Newsletters, and that a 4-week ASF Training Center Chemical 
NCO course the veteran completed in July 1944 may have 
utilized actual chemical warfare agents in limited 
quantities, or simulated chemical agents.  With respect to 
the claim that the veteran participated in a "drop" test 
wherein a small amount of mustard agent was dropped on the 
inside of his left arm from a syringe, the CBDCOM stated 
that, although a training directive labeled this procedure a 
mustard skin "test," it was in effect only a standard 
training exercise used during and after World War II in many 
locations where U.S. troops were trained or stationed, and 
the use of this training exercise may never have been 
recorded in a soldier's personnel file, inasmuch as it was a 
widely-used exercise.  With respect to the alleged lack of 
protective clothing given the veteran while participating in 
such training exercise, the CBDCOM stated that historical 
documents suggested that the reason for that was the lack of 
availability of such protective clothing while training.  The 
CBDCOM stated that, without the actual course outline, it was 
not possible to state if actual mustard agent was or was not 
used during the veteran's chemical warfare training, noting 
that historical documents listed simulated chemical agents 
that could have been used during part or all of this 
training.  Enclosed with the letter were copies of extracts 
from U.S. Army newsletters and training materials pertaining 
to chemical warfare training issued in the 1940s, referred to 
chronologically above.

In April 1997, Dr. Kearse opined that the large eczematous 
plaque with fissures affecting the veteran's neck was more 
than likely related to his exposure to poisonous mustard gas 
in World War II.  In May 1997, the doctor opined that the 
significant flare of the veteran's eczematous dermatitis was 
related to his past mustard gas exposure.  In June 1997, the 
doctor noted severe flaring, with extensive total body 
excoriations and asteatosis and lichenification, which he 
opined was the most severe flare of this skin eruption which 
allegedly was from exposure to mustard gas in World War II.

Of record is a copy of a June 1997 newspaper article 
regarding the veteran's alleged participation in military 
experiments conducted for 4 weeks during World War II to 
determine the effects of mustard gas.  The article stated 
that the veteran breathed-in mustard gas, had mustard gas 
injected into his left arm, and crawled across fields under 
hovering gaseous clouds, which experiences reportedly caused 
him nausea, dizziness, and a skin disorder, and resulted in 
his brief hospitalization in service.

In a June 1997 affidavit, a life-long friend of the veteran 
affirmed that the veteran had no skin or health problems 
prior to his military service.

Received in June 1997 and August 1998 were unretouched color 
photographs of the veteran showing a skin disorder affecting 
various parts of his body.

On initial examination of the veteran in August 1997, D. 
Kadunce, M.D., noted the veteran's 53-year-long history of a 
rash involving the vast majority of his body which he related 
to reported exposure to multiple warfare gases at the age of 
22.  After examination, the impression was psoriasis versus 
atopic dermatitis versus acquired ichthyosis versus cutaneous 
T-cell lymphoma (mycosis fungoides) (CTCL), and punch 
biopsies were performed.  

A subsequent August 1997 dermatopathology report indicates 
that, following punch biopsies of the skin of the veteran's 
right arm and left forearm, J. Metcalf, M.D., diagnosed 
subacute spongiotic dermatitis.  The finding of relatively 
numerous plasma cells in the biopsies from the arm was felt 
to be unusual.  Although CTCL was considered unlikely, this 
could not be entirely excluded from the differential 
diagnosis.  A dermatopathology addendum report a few days 
later noted that a Steiner stain for spirochetes was 
negative.

Outpatient examinations of the eyes by Dr. Castellone in 
August and September 1997 were negative.  The assessments 
included pemphigoid.      

Following outpatient examination in early September 1997 by 
Dr. Kadunce, the impression was allergic contact dermatitis 
versus atopic dermatitis.

In a statement of mid-September 1997, Dr. Kearse stated that 
he had been following the veteran since July 1995 for a 
severe eczema-like skin eruption, and noted the veteran's 
history of exposure to some type of nitrogen mustard gas 
experimentation in World War II, with extensive skin 
irritation at that time and chronic skin difficulty since 
those exposures.  Based on the veteran's history, along with 
the physical examinations and close follow-up, Dr. Kearse 
opined that it was most probable that the chemical exposure 
in the past had led to some type of chronic eczematoid 
thickened skin reaction, which manifested itself as flares of 
red, weepy, thickened areas of skin which responded only 
partially to systemic and topical steroids.  

In a September 1997 affidavit, the son of Dr. Messervy (a 
medical doctor in family practice who died in 1984) stated 
that he knew Dr. Messervy to have treated the veteran for 
many years for a skin disorder of service origin, and that 
the doctor had destroyed his medical records a few years 
following his retirement from medical practice in 1978.  

In a statement of early October 1997, Dr. Castellone, the 
veteran's primary care physician, stated that he had known 
the veteran since 1993, and noted a medical history most 
remarkable for disorders including severe suspected 
pemphigoid secondary to mustard gas.  His symptoms were felt 
to have progressed, and he was having systemic symptoms from 
his pemphigoid with severe exfoliative and desquamative 
dermatitis.

At the early October 1997 Board hearing on appeal, the 
veteran gave testimony essentially consistent with his 
contentions as set forth in numerous statements and previous 
testimony, above, regarding the claimed inservice onset of 
his skin and left eye disorders as a result of exposure to 
mustard gas.  He stated that he knew which specific gases he 
was exposed to in service because he was told that 
information after exposure.  He stated that he was treated by 
Dr. Messervy for his skin disorder beginning soon after 
separation from service in 1946 until his retirement from 
medical practice in 1978, but that the treatment did no good.   
The church pastor testified that he had known the veteran for 
10 years and attested to his integrity and character.       

VA outpatient dermatology clinical records of early October 
1997 show that the veteran presented for evaluation of an 
acute flare of chronic eczematoid dermatosis.  After 
examination, the assessment was exfoliative dermatitis, 
etiology including atopic dermatitis versus psoriasis versus 
seborrheic dermatitis versus irritant or contact dermatitis.  
When seen again in mid-October, a 53-year history of a rash 
from exposure to mustard gas was noted, and the diagnosis was 
improved exfoliative dermatitis.  In late October, a 53-year 
history of a rash from possible exposure to mustard gas was 
noted, and the diagnosis was exfoliative dermatitis.  

Of record is a copy of an October 1997 newspaper article 
regarding the veteran's contentions that the U.S. Army 
destroyed his health by using him in mustard and Lewisite gas 
experiments during World War II without his knowledge or 
consent.  The veteran essentially reiterated previous 
allegations in support of his claim for service connection, 
stating that he had been injected with and exposed to mustard 
gas at Camp Claiborne, Louisiana in 1944, and had thereafter 
suffered from life-long skin problems.       

VA outpatient dermatology clinical records of November 1997 
note a 53-year history of an exfoliative rash, and a 
suspicion of CTCL with skin biopsies having been non-
diagnostic to date.  After examination, the diagnosis was 
erythroderma.  A biopsy in August/September 1997 was noted to 
have found subacute spongiotic dermatitis.  The examiner felt 
that CTCL was unlikely, but it could not be excluded.

Outpatient examination of the eyes by Dr. Castellone in 
January 1998 was negative, and the assessments included 
pemphigoid.

Of record are January 1998 affidavits from 11 persons to the 
effect that most of them knew the veteran prior to his 
military service; that he had no skin problems prior to 
service; and that they first observed him with a skin 
disorder subsequent to his military service.  Some of the 
affiants offered their observations of recent symptoms of his 
skin disorder.  

In statements of January and May 1998, the veteran's wife 
essentially reiterated the veteran's contentions regarding 
the onset of his skin problems following exposure to gas in 
1944, and offered her current observations of symptoms of his 
skin disorder and statements regarding his medical treatment 
therefor.  

On dermatological examination for diagnostic evaluation in 
early February 1998, K. Schwarzenberger, M.D., noted that the 
veteran had been suffering from long-standing dermatitis 
which he dated back to World War II when he was exposed to 
mustard gas.  The veteran denied skin problems during 
childhood, and gave a history of having undergone a 4-week 
course of secret testing with chemical warfare agents in 
basic training in service, during which he was repeatedly 
exposed to mustard gas and Lewisite and wore no specific 
protective clothing other than fatigues, boots, and a cap.  
When exposed directly to gas, he stated that he was given a 
carbon/filter paper gas mask.  He stated that his initial 
exposure consisted of a drop of mustard [agent] placed on his 
left arm, and that this resulted in immediate blistering.  
Over the next 2 weeks, immediately after exposure to various 
forms of mustard agents, he reportedly developed acute 
burning and stinging of the skin, followed by redness and 
blistering.  He reported that his skin remained blistered, 
tender and red for some time following his return to his 
original company after this exposure.  The examiner noted 
that the veteran's medical records were not available for 
review.  On current examination, the clinical findings 
included hyperpigmentation, lichenification, and accentuated 
wrinkling of the skin on the face, particularly around the 
eyes, and there was a fine overlying scale.  The conjunctivae 
were diffusely muddy, but there was no scleral icterus or 
ocular mucosal lesions.  The impression was chronic 
exfoliative erythroderma, which the veteran related to 
mustard gas exposure, and the examiner felt that CTCL, a 
chronic drug reaction, and other contributing causes needed 
to be ruled out.  

An early February 1998 pathology report indicates that, 
following punch biopsies of the skin of the veteran's right 
arm and forearm and left forearm, Dr. Kadunce diagnosed 
chronic dermatitis with spongiotic and psoriasiform features.  
The findings in these biopsies were not suggestive of CTCL.

VA outpatient clinical records of March 1998 noted a 50-year 
history of dermatitis secondary to mustard gas exposure.  
After examination, the assessment was exfoliative dermatitis, 
stable per treatment.

In response to the RO's January 1998 request for verification 
of the veteran's claimed participation in full-body testing 
of mustard gas while stationed at Camp Claiborne, Louisiana 
in 1944 pursuant to the Board's January 1998 Remand Order, 
the NPRC in March 1998 responded to the effect that his 
exposure to vesicant agents during field or chamber testing 
could not be verified, inasmuch as any such records 
presumably had been destroyed in a fire years ago at the 
NPRC.

On follow-up evaluation in April 1998, Dr. Schwarzenberger's 
impression was that the veteran's chronic exfoliative 
erythroderma had clinically improved since he was last seen.        

In his July 1998 NOD and August 1998 Substantive Appeal, the 
veteran gave a   54-year history of a left eye disorder which 
he felt was caused by exposure to mustard gas in service.

II.  Analysis

A. Service connection for a skin disorder

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a), with application 
of the relaxed standard for well-groundedness in claims based 
on allegations of exposure to mustard gas pursuant to the 
holding of the U.S. Court of Appeals for Veterans Claims 
(Court) in Pearlman v. West, 11 Vet. App. 443 (1998); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F. 3d 
604 (Fed. Cir. 1996).  That is, the claim presented is 
plausible.  

In light of the unavailability of many service medical 
records in this case which presumably were destroyed in a 
fire years ago at the NPRC, the Board is also satisfied that 
all reasonable efforts to obtain available evidence necessary 
for an equitable disposition of this appeal have been made, 
including evidentiary development by the RO on its own 
initiative and pursuant to the Board's Remand Orders.  In 
this regard, the Board notes the RO's efforts to document the 
record by requesting and obtaining from the veteran his 
specific accounts of pertinent details surrounding claimed 
exposure to chemicals including mustard gas in service, and 
requesting pertinent records from the NPRC and the Aberdeen 
Proving Ground in attempts to verify such claimed exposure, 
which in fact could not be verified due to the presumed 
destruction of records in the NPRC fire.  The Board is 
satisfied that the RO's evidentiary development in this case 
fully comported with the requirements of the VA Adjudication 
Procedure Manual, Manual M21-1, Part III,    5.18 (20 
February 1996) regarding the development of claims involving 
allegations of exposure to mustard gas during active service.  
Lastly, the Board is also satisfied that the RO has fulfilled 
its heightened obligation to assist the veteran in the 
development of his claim in this instance where his service 
medical records are unavailable through no fault of his own, 
inasmuch as the record shows that a search for alternative 
medical records was made and yielded daily sick reports and 
hospital admission card data files created by the Office of 
the Surgeon General of the Department of the Army, and the 
advice to the veteran to obtain other forms of evidence such 
as lay testimony resulted in many January 1998 affidavits 
being associated with the record.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); Moore v. Derwinski, 1 Vet. App. 401 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  With 
respect to the veteran's representative's April 1997 
contentions that the September 1996 VA examination by a board 
of 2 dermatologists was inadequate, in that the examiners 
failed to furnish all opinions and comments on examination 
specified by the Board's June 1996 Remand Order, the Board 
finds that no further development on this question is 
necessary, in view of the Board's full grant of the benefit 
sought on appeal.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  

Except as provided in (b) of this section, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that 
condition: full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service, together with the 
subsequent development of squamous cell carcinoma of the 
skin.  38 C.F.R. § 3.316(a)(1).  Whether or not a veteran 
meets the requirements of 38 C.F.R. § 3.316(a), including 
whether or not he was actually exposed to the specified 
vesicant agents, is a question of fact for the Board to 
decide.  Pearlman, 11 Vet. App. at 447.  Service connection 
will not be established under this section if the claimed 
condition is due to the veteran's own willful misconduct or 
there is affirmative evidence that establishes a nonservice-
related supervening condition or event as the cause of the 
claimed condition.  38 C.F.R. § 3.316(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  VA regulations providing for 
presumptive service connection do not foreclose proof of 
direct service connection under 38 U.S.C.A. § 1110.  The list 
of diseases triggering presumptive service connection is not 
the only means of showing service connection.  Veterans 
retain the opportunity to show direct service connection by 
establishing direct actual causation.  Combee v. Brown, 34 F. 
3d 1039 (Fed. Cir. 1994).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee, 34 F. 3d at 1042 (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992) (even though a veteran may not have had 
a particular condition diagnosed in service, or for many 
years afterwards, service connection can still be 
established); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).

In this case, the veteran has contended that he currently 
suffers from a skin disorder which had its onset in service 
as a result of exposure to mustard gas.  Evidentiary 
assertions on or accompanying a claim for VA benefits must be 
accepted as true for the purpose of determining that the 
claim is well-grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Tirpak v. Derwinski, 2 Vet. App.  609 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Although the record does show 
that the veteran currently suffers from a skin disorder, a 
layman such as the veteran is not competent to offer a 
medical opinion regarding the etiology of disorders, i.e., 
that it is a result of exposure to mustard gas.  See 
Espiritu.  Lay testimony is not competent to prove a matter 
requiring medical expertise.  Fluker v. Brown, 5 Vet. 
App. 296 (1993).  While laymen can certainly testify about 
the presence of symptoms they may observe, they are not 
competent to state a causal relationship between a skin 
disorder and claimed exposure to mustard gas.

The Court has held that the Board must consider only 
independent medical evidence to support its findings, rather 
than provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Moreover, the Board may not simply reject the medical 
opinions given, equivocal though they may be, by using its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  
However, the Board also has the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a treating physician, it is certainly 
free to discount the credibility of that physician's 
statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
Where a doctor's opinion is based upon reliance upon the 
veteran's account of his medical history and service 
background (an inaccurate account and history), such opinion 
based upon an inaccurate factual premise has limited 
probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

The first matter for resolution in this case is a question of 
fact for the Board to decide: whether or not the veteran 
actually experienced qualifying full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service as a participant in experiments.  In this regard, the 
Board has considered the veteran's statements and testimony 
alleging such exposure against the possibility that he may 
have been merely describing his participation in a common 
basic training exercise, or in patch or drop testing 
involving exposure to lower levels of agent on localized 
areas of skin, neither of which qualify as "full-body" 
exposure.  In patch or drop tests, mustard or Lewisite agents 
would be applied to the skin to measure skin sensitivity, the 
effects of exercise and activity, and to test decontamination 
ointments.  Common basic training exercises involved tear gas 
training, or a drop application of a mustard agent on the 
skin to cause a single blister to impress upon trainees the 
importance of immediate responses.  Many soldiers 
participated in such basic training exercises, which were not 
the same as experiments, as they did not involve the 
recording of any scientific observations.  On the other hand, 
field tests involved the contamination of areas of land with 
sulfur mustard or Lewisite, and subjects were then sent into 
the areas to test protective clothing; field tests were 
conducted by the Chemical Warfare School.

In this case, official verification of the veteran's claimed 
full-body exposure to chemicals including mustard gas in 
service has unfortunately not been possible, inasmuch as many 
of his service medical records are presumed to have been 
destroyed in an NPRC fire, and information about a soldier's 
participation in any kind of testing by the U.S. Army is 
known to have been placed in his service medical records.  
Records obtained from alternative sources similarly provided 
no pertinent information, and no records of claimed treatment 
by the now-deceased Dr. Messervy in the immediate post-
service years are available at this late date.  

Nonetheless, the Board finds that the veteran's contentions 
as to his claimed exposure to mustard gas in field tests are 
supported by the following credible evidence compiled in this 
case.  The 1942 extracts from U.S. Army Chemical Warfare 
Service Newsletters confirm that intensive courses in defense 
against chemical warfare attacks were conducted for gas 
officers and gas NCOs at Camp Claiborne, Louisiana during 
World War II.  A June 1944 U.S. War Department technical 
manual confirms that training in defense against gas attacks 
included operations in isolated contaminated areas wherein 
gas NCOs or trainees involved in chemical reconnaissance were 
sent into areas where actual mustard gas barriers had been 
created, and were required to mark off the ground actually 
contaminated and pass through the contaminated area.  First 
aid measures were noted to have been provided for men whose 
clothing had become dangerously contaminated.  Most 
significantly, the veteran's service separation documents 
confirm a lengthy 3-month assignment in chemical warfare 
basic training, which the Board finds indicative of a 
considerably more prolonged period of participation in 
activities involving exposure to chemicals than his specific 
4 weeks of attendance at a Chemical NCO course at the ASF 
Technical School at Camp Claiborne in July 1944.  Moreover, 
the available records document the veteran's intensive 
involvement in activities which indicate prolonged exposure 
to such chemicals, as reflected in the special emphasis 
placed on first aid for chemical casualties, use of 
protective clothing and equipment, handling and storage of 
chemical agents, and operation and maintenance of 
decontaminating equipment.  In light of that documented 
history, the Board finds credible the veteran's specific May 
1993 VA examination history, the representative's November 
1993 written argument on the veteran's behalf, the veteran's 
military history as documented in his February 1994 and June 
and October 1997 newspaper interviews, the veteran's May 1994 
and October 1997 hearing testimony, and the veteran's 
specific February 1998 private examination history, all of 
which cumulatively establish to the Board's satisfaction the 
fact of his exposure to mustard gas during field testing in 
service, which field testing qualifies as "full-body" 
exposure.

Having resolved the question of the veteran's full-body 
exposure to nitrogen or sulfur mustard in service in his 
favor, the next question for resolution is whether he 
currently suffers from a skin disorder listed in 38 C.F.R. 
§ 3.316 which would allow for the grant of service connection 
without the requirement to show a medical link to such 
exposure.  The sole skin disorder for which that VA 
regulation provides for the grant of service connection 
without a requirement for medical nexus evidence is squamous 
cell carcinoma of the skin.  In this case, the medical 
evidence shows that the veteran suffers from skin disorders 
which have been variously diagnosed, and that Dr. Kadunce 
regarded CTCL to be one of the suspected possibilities in 
August 1997, but subsequent punch biopsies later that month 
resulted Dr. Metcalf's conclusion that CTCL was unlikely.  VA 
dermatological evaluation in November 1997 noted a suspicion 
of CTCL, but that skin biopsies had been non-diagnostic to 
date, and the VA examiner concurred that CTCL was unlikely.  
Dr. Schwarzenberger in February 1998 felt that CTCL remained 
to be ruled out, but Dr. Kadunce performed additional punch 
biopsies that month which specifically noted that the 
findings were not suggestive of CTCL.  Under the 
circumstances, the Board is satisfied that the medical 
evidence of record has ruled-out the diagnosis of a skin 
carcinoma in this veteran's case, and the Board thus finds 
that he does not have a skin carcinoma which would entitle 
him to service connection under the provisions of 38 C.F.R. 
§ 3.316 based on the chronic effects of exposure to mustard 
gas.

The Board having found that the veteran had qualifying 
exposure to mustard gas in service, but that he did not 
currently suffer from skin carcinoma, the remaining question 
for resolution in this case is whether competent medical 
evidence shows that the veteran currently suffers from any 
other skin disorder as a result of that exposure.  Having 
weighed the credible medical evidence in this case, the Board 
finds that direct service connection for the veteran's skin 
disorder is warranted, as that evidence as a whole is at 
least in equipoise as to the question of whether his current 
skin disorder is a result of exposure to mustard gas in 
service.                        

In reaching this conclusion, the Board has considered the 
evidence against the veteran's claim for service connection, 
which includes Dr. James' February 1983 notation that the 
veteran's rash and sensitive skin had been a life-long 
problem; the June 1993 VA examiner's opinion that there was 
no known association between the veteran's LSC and nitrogen 
mustard gas; the February 1994 VA examiner's comment that he 
could not say definitively whether or not the veteran's 
eczematous process was related to his previous alleged 
mustard gas exposure; and the September 1996 opinion of a 
board of 2 VA dermatologists that the veteran's LSC was not 
likely a consequence of mustard gas exposure.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, the VA is then responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Having determined, above, that the veteran had presented 
credible evidence which established that he experienced full-
body exposure to nitrogen or sulfur mustard in service, and 
having weighed the probative value of the medical evidence in 
considering the merits of this case, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence regarding the question of whether the 
veteran's current variously-diagnosed skin disorder is a 
result of such mustard exposure, and that service connection 
for a skin disorder thus must be granted.  

In reaching this conclusion, the Board has been persuaded by 
the large body of medical evidence in favor of the veteran's 
claim for service connection, which includes the May 1993 VA 
examiner's comment that the veteran's LSC lesions appeared to 
coincide with his presumed mustard gas exposure.  In August 
1993, Dr. Castellone opined that the veteran had some sort of 
chronic skin disorder from nitrogen mustard gas, perhaps some 
sort of pemphigoid disorder.  In September 1993, Dr. Warrick 
commented that the veteran's LSC was questionably associated 
with previous mustard gas exposure, and in October 1993 he 
opined that some of the veteran's lesions might possibly be 
included in the recognized long-term effects of mustard gas 
exposure.  The 1993 National Academy of Sciences medical 
study Veterans at Risk noted that skin sensitivity following 
exposure to sulfur mustard could be immediate or delayed and 
appeared to last for a lifetime, and concluded that the 
evidence indicated a causal relation between acute, severe 
exposure to mustard agents and chronic skin disorders.  In 
February 1994, Dr. Warrick opined that the veteran's skin 
lesions were consistent with the late cutaneous effects of 
exposure to mustard gas.  In July 1995, Dr. Kearse commented 
that it was conceivable and possible that the veteran's 
chronic lichenification with eczematous dermatitis was tied-
in to his skin difficulties secondary to his exposure to 
mustard gas, although this was difficult to prove 100%.  In 
January 1996, Dr. Castellone noted that the veteran continued 
to have a rash which had been ascribed to mustard gas in the 
past, and the current assessment was pemphigoid secondary to 
mustard gas.  Dr. Kearse opined in April 1997 that the large 
eczematous plaque with fissures affecting the veteran's neck 
was more than likely related to his exposure to poisonous 
mustard gas in World War II; in May 1997 that the significant 
flare of the veteran's eczematous dermatitis was related to 
his past mustard gas exposure; in June 1997 that the severe 
flare of the veteran's skin eruption allegedly was from 
exposure to mustard gas in World War II; and in September 
1997 that it was most probable that the veteran's past 
nitrogen mustard gas exposure had led to some type of chronic 
eczematoid thickened skin reaction.  In October 1997, Dr. 
Castellone noted a medical history most remarkable for severe 
suspected pemphigoid secondary to mustard gas.
     
B.  Service Connection for a Left Eye Disorder

A claimant seeking benefits under any law administered by the 
VA has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If the claim is well-grounded, the 
VA is obligated to assist a claimant in developing evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  If the claim 
is not well-grounded, there is no such duty to assist the 
claimant.  Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, Epps 
v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Thus, the threshold 
question for consideration in this appeal is whether the 
veteran has submitted a well-grounded claim.  As will be 
explained below, the Board finds that the claim for service 
connection is not well-grounded, because a chronic left eye 
disorder is not currently objectively demonstrated.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  See Murphy.  To present a well-
grounded claim, the claimant must present evidence; mere 
allegation is insufficient.  See Tirpak.  The evidence that 
the claimant must provide must be sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Lathan v. Brown, 7 Vet. App. 359 (1995).  Where 
the determinative issue is factual in nature, competent lay 
evidence may suffice.  Gregory v. Brown, 8 Vet. App. 563 
(1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F. 3d at 
1468.  In order for a claim to be well-grounded, there must 
be competent evidence of current disability (a medical 
diagnosis), or incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability.  See Caluza.

The applicable criteria for the grant of service connection 
have been noted above.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.316.

However, the Court has held that Congress specifically 
limited entitlement to service connection to cases where 
there was resulting disability; in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski,    2 Vet. App. 223 (1992).  In this case, the 
veteran has alleged that he currently suffers from a chronic 
left eye disorder as a result of exposure to mustard gas in 
service.  While 38 C.F.R. § 3.316(a)(1) provides for the 
grant of service connection for chronic conjunctivitis, 
keratitis, corneal opacities, or scar formation following 
full-body exposure to nitrogen or sulfur mustard in service, 
the large body of evidence of record does not show the 
current existence of any chronic left eye disorder.  In this 
regard, the Board notes the specific and consistent negative 
clinical findings for any chronic eye pathology on numerous 
post-service examinations by Dr. Castellone in August 1993, 
January and December 1996, August and September 1997, and 
January 1998, and by Dr. Schwarzenberger in February 1998. 

On that factual record, the Board concludes that the veteran 
has not met the initial burden of presenting evidence of a 
well-grounded claim imposed by 38 U.S.C.A. § 5107(a), 
inasmuch as a chronic left eye disorder is not currently 
objectively demonstrated.  Because of the absence of any 
evidence of a current chronic left eye disorder, the claim 
for service connection is not plausible, and therefore is not 
well-grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In the absence of a well-grounded claim, there is no 
duty to assist the veteran further in the development of his 
claim.  Grottveit v. Brown, 7 Vet. App. 498 (1995).  As the 
claim is not well-grounded, the appeal with respect to the 
issue of service  connection for a left eye disorder is 
denied.  To the extent that the veteran and his 
representative have requested application of the benefit of 
the doubt in this case, the Board finds that that doctrine is 
not for application in the absence of a well-grounded claim.  
See Holmes v. Brown, 10 Vet. App. 38, 42 (1997); See Gilbert.

  
ORDER

Service connection for a skin disorder is granted and the 
appeal is allowed to this extent.  Evidence of a well-
grounded claim not having been submitted with respect to the 
issue of service connection for a left eye disorder, the 
appeal regarding that issue is denied. 


		
	N. R. Robin
Member, Board of Veterans' Appeals

 

